El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
Dos causas de acción ejercita la demandante en su de-manda, siendo la primera la de filiación, fundada ésta en el concubinato de sus padres C1) y en hallarse la menor en la posesión continua del estado de hija natural del demandado, y la segunda, la de alimentos. ' Luego de suscitarse y resol-verse cierta cuestión preliminar de derecho y de radicarse una contestación en que se negaban las alegaciones esenciales de la demanda, fué el pleito a juicio, ofreciendo una y otra parte amplia prueba testifical. Como resultado de la misma, la corte dictó sentencia declarando a la menor demandante hija natural reconocida del demandado-Pedro Jusino, con los derechos establecidos en ley, y condenando a éste a pasar a la demandante $20 mensuales para sus alimentos, a partir de la presentación de la demanda, y a pagar la suma de $200 por concepto de honorarios de abogado.
En apelación el demandado sostiene “que la prueba pre-sentada por la parte demandante no justifica la sentencia dictada, por ser dicha prueba insuficiente y por no amoldarse a las disposiciones legales vigentes.”
Según las alegaciones y la prueba, la demandante nació el 18 de noviembre de 1941. Como se admite por ésta *392que para aquel entonces el demandado estaba casado con una mujer distinta a su señora madre, la demandante no era una hija natural bajo la ley vigente a la fecha de su naci-miento, que es la ley por la cual han de regirse las acciones de filiación. Artículo 125 del Código Civil, edición 1930. (2) Morales v. Sucn. Cerame, 30 D.P.R. 843; Méndez v. Martínez, 21 D.P.R. 252. La acción de filiación en este caso ha de considerarse, en su consecuencia, como una instada de con-formidad con lo provisto por la sección 2 de la Ley núm. 229 de 12 de mayo de 1942 (pág. 1297), según fué enmendada por la núm. 243 de 12 de mayo de 1945 (pág. 815), “al solo efecto de llevar el apellido de sus padres.” (3) Dicha sección provee:
“Los hijos nacidos fuera de matrimonio con anterioridad a la fecha de vigencia de esta Ley y que no tenían la condición de hijos naturales según la legislación anterior, podrán ser recono-cidos por acción voluntaria de sus padres, y en defecto de éstos, por la de las personas con derecho a su herencia, a todos los efectos legales. Estos hijos quedarán legitimados por el subsi-guiente matrimonio de sus padres entre sí.
“En caso de que los hijos a que se refiere esta sección no fueren reconocidos por la acción voluntaria de sus padres, y en defecto de éstos, por la de las personas con derecho a su heren-cia, dichos hijos se considerarán hijos naturales al solo efecto de llevar el apellido de sus padres. La acción para este recono-cimiento se tramitará de acuerdo con el procedimiento que fija el Código Civil de Puerto Rico para el reconocimiento de hijos naturales; Entendiéndose, sin embargo, que tal reconocimiento sólo tendrá el alcance que aquí se expresa.” (Bastardillas nuestras.)
Esa ley sólo tiene efecto prospectivo y el recono-cimiento por ella autorizado, ya fuere voluntario o involun-*393tario, ha de ajustarse a lo provisto por el artículo 125, supra. Elicier v. Sucn. Cautiño, 70 D.P.R. 432; Correa v. Sucn. Pizá, 64 D.P.R. 987. El legislador no hizo distinción alguna entre la prueba requerida en acciones de filiación ordinarias y la necesaria en acciones de filiación instadas por un hijo al solo efecto de llevar el apellido de su progenitor. No habién-dose hecho tal distinción, debemos presumir que el propósito fué que tanto en una clase de acciones como en la otra la prueba debería ser la misma. ¿Demostró la prueba en este caso que la demandante se hallaba en la posesión continua del estado de hija natural del demandado? A nuestro juicio no. Fué por ende un error de la corte a quo declarar con lugar la primera causa de acción. En el curso de su opinión y sentencia ella hizo constar que en cuanto a la acción de filiación entendía que habían quedado plenamente probados los siguientes hechos:
“1ro. Que el demandado Pedro Jusino sostuvo relaciones sexuales con Mercedes Vargas, madre de la demandante, du-rante varios años, desde el 1939 en adelante.
“2do. Que el demandado Pedro Jusino proveyó a Mercedes Vargas de albergue al tiempo del embarazo y alumbramiento y después del nacimiento de la demandante, en una habitación alquilada por el propio Jusino en la residencia de Manuel Sán-chez y luego en la casa de Teresa Sánchez.
“3ro. Desde la fecha del nacimiento de la demandante y por varios años el demandado ha proporcionado alimentos a la de-mandante periódicamente por distintas cantidades.
“4to. El demandado compró a Mercedes Vargas, madre de la demandante, una máquina de coser por la suma de $50 para que Mercedes Vargas, con su trabajo, pudiera ganar algún dinero y así contribuir al sostenimiento de la demandante.
“5to. El demandado ha proporcionado alimentos a la deman-dante.”
Ni una sola palabra dijo, sin embargo, respecto a la posesión de estado. En verdad, tal posesión no surge de la prueba. Aun dando crédito tan sólo a la de la demandante, según lo hizo la corte inferior, dicha prueba reveló que la madre de *394ésta y el demandado se conocieron allá para el año 1939 y desde entonces sostuvieron relaciones íntimas, más o menos frecuentes, hasta que en febrero 24 de 1941 la madre de la menor quedó encinta, naciendo ésta, como ya se ha dicho, en 18 de noviembre del mismo año; que al nacer la menor, su señora madre envió al demandado un papelito informándole del hecho; que éste entonces le remitió $10 y un racimo de plátanos; que posteriormente el demandado continuó envián-dole pequeñas cantidades de dinero y más tarde, le compró una máquina de coser para que ella pudiera trabajar y ganar algo; que poco después de nacida la menor el demandado fue a verla “la miró bien, la buscó y examinó”; que el deman-dado ha visitado a la niña en distintas ocasiones y la ha tra-tado como padre cariñoso;(4) y que una vez frente a la iglesia cogió la niña en los brazos,- pero que él no ha salido a pasear con la niña porque ésta “no sale nunca con nadie”.
La posesión de estado a que se refiere el Código Civil, consiste en el concepto público en que ha sido tenido el hijo en relación a su padre natural, cuando este concepto se forma por actos directos del mismo padre o de su familia, demos-trativos de un verdadero reconocimiento perfectamente vo-luntario, libre y espontáneo. Fontanez v. Sucn. Buxó, 36 D.P.R. 227; Vega v. Sucn. Vega, 32 D.P.R. 595; Montalvo v. Montalvo, 25 D.P.R. 858. La prueba de esa posesión ha de ser robusta y convincente. Méndez v. Martínez, supra. En este caso la prueba aducida por la demandante y creída por la corte, según se ha visto, distó mucho de serlo. El mero hecho de que la madre de la demandante y el demandado sostuvieran relaciones sexuales y de que la menor deman-dante naciera como resultado de éstas, no es de por sí sufi-ciente para justificar la acción de filiación que se ejercita. .Eso tan sólo tiende a probar la paternidad.
*395Tampoco constituye prueba suficiente de la posesión 4e estado de hija natural el hecho de que con posterioridad al nacimiento de la niña el demandado enviara a la madre de la menor dinero para los gastos de ésta, fuera a ver la niña, la acariciara y la cogiera en sus brazos públicamente en una sola ocasión. Torres v. Sucn. Caballero, 39 D.P.R. 724; Fontanez v. Sucn. Buxó, supra; Serrano v. Olivero, 31 D.P.R. 83. Según repetidamente hemos dicho, la mera prueba de la paternidad, aun cuando vaya acompañada de actos de caricias y afectos, regalos, o admisiones de la pa-ternidad, no será bastante para conferir derecho de acción al reconocimiento. Morales v. Sucn. Cerame, supra. No siendo la prueba presentada de por sí suficiente para la filiación basada en la posesión de estado, la primera causa de acción de la demanda debió, por tanto, ser declarada sin lugar.
Ahora bien, aunque la acción de filiación y la de alimentos son acumulables, el hecho de que no se tenga éxito en cuanto a la primera no significa que la acción de alimentos haya también de fracasar. Pueblo v. Rodríguez, 67 D.P.R. 735, nota (3) a la pág. 737. Cf. Cerra v. Corte, 67 D.P.R. 929. La prueba creída por la corte a quo demos-tró que la menor demandante nació dentro del período de gestación como resultado de relaciones habidas entre su se-ñora madre y el demandado. ■ Demostrada la paternidad ella tiene derecho a recibir alimentos. Rodríguez v. Cruz, 68 D.P.R. 751; Pueblo v. Rodríguez, supra. La cantidad fijada por la corte inferior está en armonía con la prueba aducida. Por otra parte, el hecho de que no se demostrara que el demandado fuera temerario no le releva del pago de honora-rios de abogado, ya que en acciones de esta naturaleza tales honorarios forman parte de los alimentos de la menor. Valdés v. Tribunal de Distrito, 67 D.P.R. 310.

Debe modificarse la sentencia apelada en el sentido de declarar sin lugar la demanda en cuanto a la acción de filia-ción concierne, y así modificada confirmarse.


(1) La acción de filiación a base del concubinato fué abandonada por la demandante.


(2) El artículo 125, Código Civil, edición 1930, según regía para la fecha del nacimiento de la demandante proveía en su párrafo inicial: “Son hijos naturales los nacidos, fuera de matrimonio, de padres que al tiempo de la concepción de aquéllos hubieran podido casarse, sin dispensa o con ella.”


(s) Véanse Cruz v. Andrini, 66 D.P.R. 124; Fernández v. Sucn. Fernández, 66 D.P.R. 881.


(4) Si bien Mercedes Vargas, madre de la menor demandante, declaró que esas caricias habían sido hechas en público y que Arcadio Medina las había presenciado, al ocupar la silla testifical éste se limitó a decir que vió que Jusino en dos ocasiones detuvo su automóvil frente a la casa de Mercedes, entregándole dinero a la menor en la primera ocasión y a la madre de ésta en la segunda.